         Case 2:97-cr-00141-ILRL Document 454 Filed 04/18/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

VERSUS                                                    NO. 97-141

MITCHER HARDIN, JR.                                       SECTION: “B”


                                     ORDER

     Considering       the   Government’s    “Rule   to   Revoke   Supervised

Release” (Rec. Doc. 453),

     IT IS HEREBY ORDERED that MITCHER HARDIN, JR. appear before

this Court on Wednesday, May 1, 2019, at 2:00 p.m. to show cause

why his supervised release should not be revoked.

     New Orleans, Louisiana, this 18th day of April, 2019.




                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE
